Exhibit 10.2

 

TRANSITION SERVICES AGREEMENT

by and between

NUANCE COMMUNICATIONS, INC.

and

CERENCE OPERATING COMPANY

 

 

Dated as of September 30, 2019

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page   ARTICLE I Definitions      1  

Section 1.01

   Definitions      1   ARTICLE II Services      5  

Section 2.01

   Provision of Services      5  

Section 2.02

   Service Amendments and Additions      8  

Section 2.03

   Migration Projects      9  

Section 2.04

   No Management Authority      9  

Section 2.05

   Acknowledgement and Representation      9   ARTICLE III Real Estate      10  

Section 3.01

   Occupancy Rights      10  

Section 3.02

   Use      10  

Section 3.03

   License Fee      10  

Section 3.04

   License Term      10  

Section 3.05

   Access and Common Areas      10  

Section 3.06

   Compliance with Service Provider’s Policies      11  

Section 3.07

   Insurance      11  

Section 3.08

   Surrender      11  

Section 3.09

   License Rights      12  

Section 3.10

   Relocation      12  

Section 3.11

   Alterations      12  

Section 3.12

   Controlling Provisions      12   ARTICLE IV Additional Arrangements      12  

Section 4.01

   Cooperation and Access      12  

Section 4.02

   Intellectual Property      14  

Section 4.03

   Customer Receipt Payments and Bank Account Transition Process      15  

Section 4.04

   IT Agreements      16  

Section 4.05

   Certain Supplier Agreements      16   ARTICLE V Compensation      16  

Section 5.01

   Compensation for Services      16  

Section 5.02

   Payment Terms      17  

Section 5.03

   DISCLAIMER OF WARRANTIES      18  

 

i



--------------------------------------------------------------------------------

          Page  

Section 5.04

   Books and Records      19  

ARTICLE VI Term

     19  

Section 6.01

   Commencement      19  

Section 6.02

   Service Extension      19  

Section 6.03

   Termination      20  

Section 6.04

   Partial Termination      21  

Section 6.05

   Effect of Termination      21  

ARTICLE VII Indemnification; Limitation of Liability

     23  

Section 7.01

   Indemnification by Cerence Subsidiary      23  

Section 7.02

   Indemnification by Nuance      23  

Section 7.03

   Indemnification Procedures      23  

Section 7.04

   Exclusion of Other Remedies      24  

Section 7.05

   Other Indemnification Obligations Unaffected      24  

Section 7.06

   Limitation on Liability      24  

ARTICLE VIII Other Covenants

     25  

Section 8.01

   Attorney-in-Fact      25  

Section 8.02

   Further Assurances      25  

ARTICLE IX Dispute Resolution

     25  

Section 9.01

   General      25  

Section 9.02

   Resolution Committee      25  

Section 9.03

   Senior Executive Referral      26  

Section 9.04

   Court-Ordered Interim Relief      26  

ARTICLE X Miscellaneous

     26  

Section 10.01

   Title to Equipment; Title to Data      26  

Section 10.02

   Force Majeure      27  

Section 10.03

   Separation Agreement      27  

Section 10.04

   Relationship of Parties      27  

Section 10.05

   Confidentiality      27  

Section 10.06

   Counterparts; Entire Agreement      28  

Section 10.07

   Governing Law; Jurisdiction      28  

Section 10.08

   WAIVER OF JURY TRIAL      28  

Section 10.09

   Specific Performance      29  

Section 10.10

   Assignability      29  

Section 10.11

   Third-Party Beneficiaries      29  

 

ii



--------------------------------------------------------------------------------

          Page  

Section 10.12

   Notices      29  

Section 10.13

   Severability      29  

Section 10.14

   Headings      30  

Section 10.15

   Waivers of Default      30  

Section 10.16

   Amendments      30  

Section 10.17

   Interpretation      30  

Schedules:

Schedule A    Services to be Provided to SpinCo Group

Schedule B    Services to be Provided to Nuance Group

Schedule C    Designated Work Product

Schedule D    Related Services

Schedule E    Service Coordinators

Schedule F    Shared Real Property

Schedule G    IT Agreements

Schedule H    Certain Supplier Agreements

 

 

iii



--------------------------------------------------------------------------------

TRANSITION SERVICES AGREEMENT (this “Agreement”), dated as of September 30,
2019, by and between Nuance Communications, Inc., a Delaware corporation
(“Nuance”), and Cerence Operating Company, a Delaware corporation (“Cerence
Subsidiary”).

RECITALS

WHEREAS, in connection with the contemplated Spin-Off of Cerence Inc., a
Delaware corporation (“SpinCo”), and concurrently with the execution of this
Agreement, Nuance and SpinCo are entering into a Separation and Distribution
Agreement (the “Separation Agreement”);

WHEREAS, Cerence Subsidiary is a wholly owned subsidiary of SpinCo;

WHEREAS, each of Nuance and Cerence Subsidiary may provide to the other certain
services, as more particularly described in this Agreement, for a limited period
of time following the Spin-Off; and

WHEREAS, each of Nuance and Cerence Subsidiary desires to reflect the terms of
their agreement with respect to such services.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged by this Agreement, Nuance and Cerence Subsidiary, for
themselves, their successors and assigns, agree as follows:

ARTICLE I

Definitions

Section 1.01    Definitions. As used in this Agreement, the following terms have
the following meanings:

“Affiliate” has the meaning ascribed thereto in the Separation Agreement.

“Agreement” has the meaning ascribed thereto in the preamble.

“Ancillary Agreements” has the meaning ascribed thereto in the Separation
Agreement.

“Applicable End Date” means, with respect to each Service, the date that is the
Applicable Original Duration with respect to such Service following the
Applicable Termination Date with respect to such Service.

“Applicable Original Duration” means, with respect to each Service, the duration
of the period from the Distribution Date to the Applicable Termination Date with
respect to such Service.

“Applicable Termination Date” means, with respect to each Service, the date that
is twelve (12) months following the Distribution Date, or such other termination
date

 

1



--------------------------------------------------------------------------------

specified with respect to such Service, as applicable, in Schedule A or Schedule
B, as applicable.

“Assets” has the meaning ascribed thereto in the Separation Agreement.

“Certain Supplier Agreements” means any contract or agreement of any member of
the Nuance Group with a third party that supplies services to the SpinCo Group
set forth on Schedule H.

“Consents” has the meaning ascribed thereto in the Separation Agreement.

“Cost of Services” means, with respect to each Service, the amount specified
with respect to such Service in Schedule A or Schedule B, as applicable, to be
paid by a Service Recipient in respect of such Service to the Service Provider
of such Service.

“Customer Receipt Payee” has the meaning ascribed thereto in Section 4.03(a).

“Customer Receipt Payment” has the meaning ascribed thereto in Section 4.03(a).

“Customer Receipt Payment Period” has the meaning ascribed thereto in
Section 4.03(a).

“Designated Work Product” means the work product developed during the term for
Service Recipient’s exclusive use as part of the provision of Services hereunder
and that are listed or described on Schedule C.

“Dispute” has the meaning ascribed thereto in Section 9.01.

“Dispute Notice” has the meaning ascribed thereto in Section 9.02.

“Distribution” has the meaning ascribed thereto in the Separation Agreement.

“Distribution Date” has the meaning ascribed thereto in the Separation
Agreement.

“Force Majeure Event” has the meaning ascribed thereto in Section 10.02.

“Governmental Authority” has the meaning ascribed thereto in the Separation
Agreement.

“Group” means either the Nuance Group or the SpinCo Group, as the context
requires.

“Hourly Services” has the meaning ascribed thereto in Section 5.01(b).

“Hourly Services Expenses” has the meaning ascribed thereto in Section 5.01(b).

“Indemnitee” means a Nuance Indemnitee or a SpinCo Indemnitee, as the context
requires.

 

2



--------------------------------------------------------------------------------

“Information” has the meaning ascribed thereto in the Separation Agreement.

“Insurance Proceeds” has the meaning ascribed thereto in the Separation
Agreement.

“Intended Payee” has the meaning ascribed thereto in Section 4.03(a).

“Interruption” has the meaning ascribed thereto in Section 2.01(j).

“IT Agreements” has the meaning ascribed thereto in Section 4.04.

“Law” has the meaning ascribed thereto in the Separation Agreement.

“Liabilities” has the meaning ascribed thereto in the Separation Agreement.

“Misdirected Customer Payment” has the meaning ascribed thereto in
Section 4.03(a).

“Monthly License Fee” has the meaning ascribed thereto in Section 3.03.

“Nuance” has the meaning ascribed thereto in the preamble.

“Nuance Business” has the meaning ascribed thereto in the Separation Agreement.

“Nuance Group” has the meaning ascribed thereto in the Separation Agreement.

“Nuance Indemnitees” has the meaning ascribed thereto in the Separation
Agreement.

“Omitted Services” has the meaning ascribed thereto in Section 2.02(a).

“Other Areas” has the meaning ascribed thereto in Section 3.05.

“Party” means either party hereto, and “Parties” means both parties hereto.

“Person” has the meaning ascribed thereto in the Separation Agreement.

“Personal Data” has the meaning ascribed thereto by the EU General Data
Protection Regulation, (EU) 2016/679 (“GDPR”).

“Process” has the meaning ascribed thereto by the GDPR.

“Project Work” has the meaning ascribed thereto in Section 2.03.

“Project Work Request” has the meaning ascribed thereto in Section 2.03.

“Related Service” has the meaning ascribed thereto in Section 6.02.

 

3



--------------------------------------------------------------------------------

“Resolution Committee” has the meaning ascribed thereto in Section 9.02.

“Separation Agreement” has the meaning ascribed thereto in the recitals.

“Service Charge” has the meaning ascribed thereto in Section 5.01(a).

“Service Coordinator” has the meaning ascribed thereto in Section 2.01(c).

“Service Extension” has the meaning ascribed thereto in Section 6.02.

“Service Provider” means any member of the SpinCo Group or the Nuance Group, as
applicable, in its capacity as the provider of any Services to any member of the
Nuance Group or the SpinCo Group, respectively.

“Service Recipient” means any member of the SpinCo Group or the Nuance Group, as
applicable, in its capacity as the recipient of any Services from any member of
the Nuance Group or the SpinCo Group, respectively.

“Services” means the individual services identified in Schedule A or Schedule B,
as applicable.

“Shared Real Property” has the meaning ascribed thereto in Section 3.01.

“Shutdown” has the meaning ascribed thereto in Section 2.01(i).

“Spin-Off” has the meaning ascribed thereto in the Separation Agreement.

“SpinCo” has the meaning ascribed thereto in the preamble.

“SpinCo Business” has the meaning ascribed thereto in the Separation Agreement.

“SpinCo Group” has the meaning ascribed thereto in the Separation Agreement.

“SpinCo Indemnitees” has the meaning ascribed thereto in the Separation
Agreement.

“Sub-Contractor” has the meaning ascribed thereto in Section 2.01(e).

“Subsidiary” has the meaning ascribed thereto in the Separation Agreement.

“Taxes” has the meaning ascribed thereto in Section 5.01(d).

“Termination Charges” has the meaning ascribed thereto in Section 6.05(d).

“Third-Party Claim” has the meaning ascribed thereto in the Separation
Agreement.

 

4



--------------------------------------------------------------------------------

ARTICLE II

Services

Section 2.01    Provision of Services.

(a)    Commencing immediately after the Distribution, Nuance shall, and shall
cause the applicable members of the Nuance Group to, (i) provide, or otherwise
make available, to Cerence Subsidiary and the applicable members of the SpinCo
Group the Services set forth in Schedule A and (ii) pay, perform, discharge and
satisfy, as and when due, its and their respective obligations as Service
Recipients under this Agreement, in each case in accordance with the terms of
this Agreement.

(b)    Commencing immediately after the Distribution, Cerence Subsidiary shall,
and shall cause the applicable members of the SpinCo Group to, (i) provide, or
otherwise make available, to Nuance and the applicable members of the Nuance
Group the Services set forth in Schedule B and (ii) pay, perform, discharge and
satisfy, as and when due, its and their respective obligations as Service
Recipients under this Agreement, in each case in accordance with the terms of
this Agreement.

(c)    Each Service Recipient and its respective Service Provider shall
cooperate in good faith with each other in connection with the performance of
the Services hereunder. Each of Nuance and Cerence Subsidiary agrees to appoint
an employee representative (each such representative, a “Service Coordinator”)
who will have overall responsibility for implementing, managing and coordinating
the Services pursuant to this Agreement on behalf of Nuance and Cerence
Subsidiary, respectively. Initially, the Service Coordinators will be the
individuals set forth on Schedule E. Either Party may change its designated
Service Coordinator at any time upon notice given to the other Party in
accordance with Section 10.12. The Service Coordinators will consult and
coordinate with each other on a regular basis, and no less frequently than
monthly, during the term of this Agreement.

(d)    The Service Provider shall determine the personnel who shall perform the
Services to be provided by it. All personnel providing Services will remain at
all times, and be deemed to be, employees or representatives solely of the
Service Provider (or its Affiliates or Sub-Contractors) responsible for
providing such Services for all purposes, and not to be deemed employees or
representatives of the Service Recipient. The Service Provider (or its
Affiliates or Sub-Contractors) will be solely responsible for payment of (i) all
compensation, (ii) all income, disability, withholding and other employment
taxes and (iii) all medical benefit premiums, vacation pay, sick pay and other
employee benefits payable to or with respect to personnel who perform Services
on behalf of such Service Provider. All such personnel will be under the sole
direction, control and supervision of the Service Provider and the Service
Provider has the sole right to exercise all authority with respect to the
employment, substitution, termination, assignment and compensation of such
personnel.

(e)    The Service Provider may, at its option, from time to time, delegate any
or all of its obligations to perform Services under this Agreement to any one or
more of its Affiliates or engage the services of other professionals,
consultants or other third

 

5



--------------------------------------------------------------------------------

parties (each, a “Sub-Contractor”) in connection with the performance of the
Services; provided, however, that (i) the Service Provider shall remain
ultimately responsible for ensuring that its obligations with respect to the
nature, scope, quality and other aspects of the Services are satisfied with
respect to any Services provided by any such Affiliate or Sub-Contractor and
shall be liable for any failure of a Sub-Contractor to so satisfy such
obligations (or if a Sub-Contractor otherwise breaches any provision hereof) and
(ii) such Sub-Contractor agrees in writing to be bound by confidentiality
provisions at least as restrictive to it as the terms of Section 10.05 of this
Agreement. Except as agreed by the Parties in Schedule A or Schedule B or
otherwise in writing, and subject to Section 2.01(g), any costs associated with
engaging the services of an Affiliate of the Service Provider or a
Sub-Contractor shall not affect the Cost of Services payable by the Service
Recipient under this Agreement, and the Service Provider shall remain solely
responsible with respect to payment for such Affiliate’s or Sub-Contractor’s
costs, fees and expenses.

(f)    Subject to the provisions of this Section 2.01, the Services shall be
performed in substantially the same manner, scope, time frame, skill, care,
nature and quality, with the same care, and to the same extent and service level
as such Services (or substantially similar services) were provided to the SpinCo
Business or the Nuance Business, as applicable, immediately prior to the
Distribution Date, unless the Services are being provided by a Sub-Contractor
who is also providing the same services to the Service Provider or a member of
such Service Provider’s Group, in which case the Services shall be performed for
the Service Recipient in the same manner, scope, time frame, nature and quality,
with the same care, and to the same extent and service level as they are being
performed for the Service Provider or such member of such Service Provider’s
Group, as applicable. If the Service Provider has not provided such Services (or
substantially similar services) immediately prior to the Distribution Date and
such Services are not being performed by a Sub-Contractor who is also providing
the same services to such Service Provider’s Group, then the Services shall be
performed in a competent and professional manner consistent with industry
standards. The Services shall be used solely for the operation of the SpinCo
Business or the Nuance Business, as applicable (including any natural evolutions
thereof), for substantially the same purpose as used by the applicable Service
Recipient immediately prior to the date of this Agreement.

(g)    The Parties acknowledge that the Service Provider may make changes from
time to time in the manner of performing Services (including in respect of those
Services provided by a Sub-Contractor) if the Service Provider is making similar
changes in performing the same or substantially similar Services for itself or
other members of its Group; provided, however, that, unless expressly
contemplated in Schedule A or Schedule B, such changes shall not affect the Cost
of Services for such Service payable by the Service Recipient under this
Agreement or decrease the manner, scope, time frame, nature, quality or level of
the Services provided to the Service Recipient, except (i) upon prior written
approval of the Service Recipient and (ii) any actual and reasonable increase to
the Service Provider in the cost of providing a Service may be charged to the
Service Recipient on a pass-through basis to the extent such actual and
reasonable increase is applied on a non-discriminatory basis as compared to the
Service Provider’s Group.

(h)    Nothing in this Agreement shall be deemed to require the provision of any
Service by any Service Provider (or any Affiliate or Sub-Contractor of a Service
Provider)

 

6



--------------------------------------------------------------------------------

to any Service Recipient if the provision of such Service requires the Consent
of any Person (including any Governmental Authority), whether under applicable
Law, by the terms of any contract to which such Service Provider or any other
member of its Group is a party or otherwise, unless and until, subject to
Section 2.01(h)(ii), such Consent has been obtained.

(i)    The Service Provider shall use commercially reasonable efforts to obtain
as promptly as possible any Consent of any Person that may be necessary for the
performance of the Service Provider’s obligations pursuant to this Agreement.
Any fees, expenses or extra costs incurred in connection with obtaining any such
Consents shall be paid by the Service Recipient, and the Service Recipient shall
use commercially reasonable efforts to provide assistance as necessary in
obtaining such Consents.

(ii)    In the event that the Consent of any Person, if required in order for
the Service Provider to provide Services, is not obtained reasonably promptly
after the Distribution Date, the Service Provider shall notify the Service
Recipient and the Parties shall cooperate in devising an alternative manner for
the provision of the Services affected by such failure to obtain such Consent
and the Cost of Services associated therewith, such alternative manner and Cost
of Services to be reasonably satisfactory to both Parties and agreed to in
writing. If the Parties elect such an alternative plan, the Service Provider
shall provide the Services in such alternative manner and the Service Recipient
shall pay for such Services based on the alternative Cost of Services.

(iii)    The Services shall not include, and no Service Provider (or any
Affiliate or Sub-Contractor of a Service Provider) shall be obligated to
provide, any service the provision of which to a Service Recipient following the
Distribution would constitute a violation of any Law. In addition,
notwithstanding anything to the contrary herein, the Service Provider (and the
Affiliates and Sub-Contractors of the Service Provider) will not be required to
perform or to cause to be performed any of the Services for the benefit of any
third party or any other Person other than the applicable Service Recipient.

(iv)    To the extent that any third-party proprietor of information or software
to be disclosed or made available to any Service Recipient in connection with
performance of the Services hereunder requires a specific form of non-disclosure
agreement as a condition to its Consent to use the same for the benefit of the
Service Recipient, or to permit the Service Recipient access to such information
or software, the Service Recipient shall, as a condition to the receipt of such
portion of the Services, execute (and shall cause its employees and Affiliates
to execute, if required) any such form.

(i)    If a Service Provider determines that it is necessary or appropriate to
temporarily suspend a Service due to scheduled or emergency maintenance,
modification, repairs, alterations or replacements (any such event, a
“Shutdown”), Service Provider shall use commercially reasonable efforts to
provide Service Recipient with reasonable prior notice of such Shutdown
(including information regarding the nature and the projected length of such
Shutdown), unless it is not reasonably practicable under the circumstances to
provide such prior notice, and thereafter such Service Provider shall use
commercially reasonable efforts to cooperate with Service Recipient to minimize
any impact on the Services caused by such Shutdown.

 

7



--------------------------------------------------------------------------------

(j)    The Parties acknowledge that there may be unanticipated temporary
interruptions in the provision of a Service, in each case for a period of less
than forty-eight (48) hours (any such event, an “Interruption”). Service
Provider shall use commercially reasonable efforts to provide Service Recipient
with notice of such Interruption as soon as possible (including information
regarding the nature and the projected length of such Interruption), and
thereafter such Service Provider shall use commercially reasonable efforts to
cooperate with Service Recipient to minimize any impact on the Services caused
by such Interruption. The Service Provider shall not be excused from performance
if it fails to use commercially reasonable efforts to remedy the situation
causing such Interruption.

(k)    In the event the obligations of Service Provider to provide any Service
shall be suspended in accordance with Section 2.01(i) or Section 2.01(j),
Service Provider and its Affiliates shall not have any liability whatsoever to
Service Recipient arising out of or resulting from such suspension of Service
Provider’s provision of such Service, except to the extent resulting from a
breach by Service Provider of any agreement or covenant required to be performed
or complied with by Service Provider pursuant to Section 2.01(i) or
Section 2.01(j) (but subject to the other limitations on liability set forth in
this Agreement).

(l)    Neither Party nor any of their respective Affiliates shall have any
obligation to purchase, upgrade, enhance or otherwise modify any computer
hardware, software or network environment currently used by such Party or such
Party’s Affiliates, or to provide any support or maintenance services for any
computer hardware, software or network environment that has been upgraded,
enhanced or otherwise modified from the computer hardware, software or network
environments that are currently used by such Party or such Party’s Affiliates.

Section 2.02    Service Amendments and Additions.

(a)    Within the first forty-five (45) days following the Distribution Date,
each of Nuance and Cerence Subsidiary may request the other Party to provide
services that (i) were provided by the Nuance Business or the SpinCo Business,
as applicable, within the twelve (12) months prior to the Distribution Date and
(ii) are reasonably necessary for the operation of the Nuance Business or the
SpinCo Business, as applicable, as conducted as of the Distribution Date
(“Omitted Services”). Any request for an Omitted Service shall be in writing and
shall specify, as applicable, (A) the type and the scope of the requested
service, (B) who is requested to perform the requested service, (C) where and to
whom the requested service is to be provided and (D) the proposed term for the
requested service. The Parties shall discuss in good faith the terms under which
such Omitted Services may be provided.

(b)    If a Party agrees to provide Omitted Services pursuant to
Section 2.02(a), then the Parties shall in good faith negotiate an amendment to
Schedule A or Schedule B, as applicable, which will describe in detail the
service, project scope, term, price and payment terms to be charged for such
Omitted Services. Once agreed to in writing, the amendment to Schedule A or
Schedule B, as applicable, shall be deemed part of this Agreement as of such
date and the Omitted Services, as applicable, shall be deemed “Services”
provided hereunder, in each case subject to the terms and conditions of this
Agreement; provided, however, that no Service Provider shall be required to
provide any Omitted Services, at any price, that would prevent, or

 

8



--------------------------------------------------------------------------------

be reasonably likely to prevent, or be inconsistent with the qualification of
the Distribution as a tax-free transaction for U.S. federal, state and local
income tax purposes.

Section 2.03    Migration Projects. Prior to the end of the applicable term,
each Service Provider will provide the Service Recipient, upon written request
(the “Project Work Request”), with such reasonable support as may be necessary
to migrate the Services to the Service Recipient’s internal organization or to a
third party provider (the “Project Work”), including exporting and providing
(subject to applicable Law) all relevant data and information of the applicable
Service Recipient from the systems of the applicable Service Provider or any
party performing the Services on its behalf. After the Service Provider receives
the Project Work Request, the Parties shall meet to discuss and agree on the
scope and cost of the Project Work, taking into consideration the Service
Provider’s then-available resources. Where required for migrating the Services,
subject to applicable Law, Service Recipient’s personnel will be granted
reasonable access to the respective facilities of the Service Provider during
normal business hours. Subject to applicable Law, Project Work may be
out-sourced to external service partners (including those involving conversion
programs or other programming, or extraordinary management supervision or
coordination); provided, that the Service Provider shall be responsible for the
performance or non-performance of such partners. The Service Recipient shall pay
its internal costs incurred in connection with all Project Work performed by its
personnel and the internal costs of the Service Provider and the cost of all
third-party providers engaged in completing a Project Work all shall be charged
by the Service Provider to the Service Recipient on a pass-through basis. For
the avoidance of doubt, any portion of the cost of Project Work associated with
the setup of the Service Recipient’s data warehousing infrastructure or hosting
environment shall be charged by the Service Provider to the Service Recipient on
a pass-through basis.

Section 2.04    No Management Authority. No Service Provider (or any Affiliate
or Sub-Contractor of a Service Provider) shall be authorized by, or shall have
any responsibility under, this Agreement to manage the affairs of the business
of any Service Recipient, or to hold itself out as an agent or representative of
the Service Recipient.

Section 2.05    Acknowledgement and Representation. Each Party understands that
the Services provided hereunder are transitional in nature. Each Party
understands and agrees that the other Party is not in the business of providing
Services to third parties and, except as set forth in Section 6.02, that neither
Party has any interest in continuing (i) any Service beyond the Applicable
Termination Date or (ii) this Agreement beyond the expiration of all Applicable
Termination Dates or the termination of all Services in accordance with
Section 6.04. As a result, the Parties have allocated responsibilities and risks
of loss and limited liabilities of the Parties as stated in this Agreement based
on the recognition that each Party is not in the business of providing Services
to third parties. Such allocations and limitations are fundamental elements of
the basis of the bargain between the Parties and neither Party would be able or
willing to provide the Services without the protections provided by such
allocations and limitations. During the term of this Agreement, each Party
agrees to work diligently and expeditiously to establish its own logistics,
infrastructure and systems to enable a transition to its own internal
organization or other third-party providers of the Services and agrees to use
its reasonable good faith efforts to reduce or eliminate its and its Affiliates’
dependency on the other Party’s provision of the Services as soon as is
reasonably practicable.

 

9



--------------------------------------------------------------------------------

ARTICLE III

Real Estate

Section 3.01    Occupancy Rights. Each Service Provider set forth on Schedule F,
with respect to the location set forth on such Schedule opposite such Service
Provider’s name (each, a “Shared Real Property”), hereby grants to the Service
Recipient set forth on such Schedule opposite such Shared Real Property, a
limited license for reasonable use and access to the space utilized by such
Service Recipient or any member of its Group in the conduct of the Nuance
Business or the SpinCo Business, as applicable, as of the Distribution Date, for
the sole purpose of transitioning the Nuance Business or the SpinCo Business, as
applicable, and in accordance with the terms, covenants and conditions of this
Article III. The Service Recipient’s right to use and access the applicable
Shared Real Property shall be consistent with the use and access afforded to the
Nuance Business or the SpinCo Business, as applicable, as of the Distribution
Date. The Service Recipient’s use shall include the right to use the fixtures,
improvements and furnishings located within the Shared Real Property consistent
with such use as of the Distribution Date.

Section 3.02    Use. Each Service Recipient shall use the applicable Shared Real
Property (and the furnishings contained therein) for the same purposes as such
Shared Real Property is utilized as of the Distribution Date and for no other
purpose. The Shared Real Property may be occupied only by the personnel of the
applicable Service Recipient reasonably required in furtherance of the
activities of the Nuance Business or the SpinCo Business, as applicable, or the
other purposes set forth in this Agreement. The Service Recipient shall be
responsible for pickup and delivery of goods at any common shipping dock at any
Shared Real Property, and any shipments shall include proper labeling to
distinguish the Service Recipient’s goods from the Service Provider’s goods.

Section 3.03    License Fee. Each Service Recipient shall pay a monthly gross
license fee for its Shared Real Property as set out on Schedule F (each, a
“Monthly License Fee”). The Monthly License Fee for each Shared Real Property
shall be payable in advance on or before the first (1st) day of each calendar
month of the term of the license. The Monthly License Fee for any period during
the respective license term which is for less than one month shall be prorated.

Section 3.04    License Term. The license granted under this Article III will be
effective as of immediately after the Distribution and will automatically expire
at the earlier of (I) the end of the period set forth in Schedule F with respect
to each Shared Real Property, or (II) the expiration date of the relevant
underlying lease pertaining to each Shared Real Property (in which case the
Service Provider shall provide to the Service Recipient written notice thirty
(30) days prior to such expiration).

Section 3.05    Access and Common Areas. Unless otherwise specified on Schedule
F, the Service Recipient (including its personnel) shall access the applicable
Shared Real Property through existing employee entrances designated by the
Service Provider. Access to any other areas (“Other Areas”) in, on or about the
applicable Shared Real Property (including conference room(s), break area(s),
designated smoking area(s), restroom(s), machine shop(s),

 

10



--------------------------------------------------------------------------------

shipping/receiving area(s) and cafeteria(s) other than to the extent located
within the Shared Real Property) shall be as otherwise designated by the Service
Provider in its reasonable discretion. Except as otherwise expressly provided
herein, the Service Recipient shall not access any other areas.

Section 3.06    Compliance with Service Provider’s Policies. The Service
Recipient shall comply with the Service Provider’s reasonable policies and
procedures, security requirements and rules and regulations with respect to the
applicable Shared Real Property and the Service Recipient’s occupancy of such
Shared Real Property. Such policies may be changed from time to time upon
reasonable prior notice at the applicable Service Provider’s sole reasonable
discretion.

Section 3.07    Insurance. Each Party agrees, during the term of this license,
to cause its Service Recipients under this Article III to carry and maintain
(i) commercial general liability insurance with a single combined liability
limit of $5,000,000 per occurrence and (ii) workers’ compensation/employer’s
liability insurance with a liability limit of $1,000,000 per occurrence, and in
the case of the policies described in clauses (i) and (ii), naming the
applicable Service Provider (and other parties as may be reasonably required) as
an additional insured, against liability with respect to accidents occurring on,
in or about the applicable Shared Real Property or arising out of the use and
occupancy of such Shared Real Property by the Service Recipient and its
personnel and visitors. All such insurance policies shall contain a waiver of
subrogation in the applicable Service Provider’s favor. The Parties acknowledge
that the Service Providers shall have no responsibility to insure or actively
maintain any Service Recipient’s personal property, including any Service
Recipient’s equipment and trade fixtures, located in the Shared Real Property.
Notwithstanding the aforesaid liability limits, said limits shall not diminish
or otherwise impact or affect the obligations of the Parties and their Service
Recipients hereunder. The policy(s) maintained by the applicable Service
Recipient shall be issued by a company licensed to do business in the country
where the Shared Real Property is located and the applicable Service Recipient
shall deposit a certificate evidencing the same with the applicable Service
Provider on or before the Distribution Date. During the term of the license
granted in Section 3.01, the applicable Service Providers under this Article III
shall maintain insurance policies for the Shared Real Property as in effect as
of the Distribution Date.

Section 3.08    Surrender. Upon the expiration or termination of the license
granted under this Article III, each Service Recipient shall, at its sole cost
and expense, (i) remove their personal property, equipment, trade fixtures and
other goods and effects, and repair any damage to the Shared Real Property
resulting from such removal, and (ii) otherwise quit and deliver up the Shared
Real Property peaceably and quietly and in as good order and condition as the
same were in on the Distribution Date, reasonable wear and tear, damage by fire
and the elements excepted. In the event any Service Recipient fails to repair
and perform the aforementioned facilities restoration and otherwise deliver the
Shared Real Property as set forth above, the Service Provider or any member of
its Group shall have the right to make said reasonable repairs and reasonably
perform such facilities restoration, charge such Service Recipient or any member
of its Group the reasonable costs of such repairs and restoration, and such
Service Recipient or any member of its Group shall reimburse the Service
Provider or the member of its Group, as applicable, within thirty (30) days of
receipt of invoice. Any property left in the Shared Real Property after the
expiration or termination of the license granted under

 

11



--------------------------------------------------------------------------------

this Article III shall be deemed to have been abandoned and the property of the
Service Providers to dispose of as the Service Providers deem expedient and at
the sole cost and expense of the Service Recipients.

Section 3.09    License Rights. The rights granted herein in favor of each
Service Recipient are in the nature of a license and shall not create any
leasehold or other estate or possessory rights in Shared Real Property, and if
the license granted under this Article III expires or is terminated, the Service
Recipient shall vacate the Shared Real Property, and any occupancy or activity
of the Service Recipient thereafter in the Shared Real Property shall be
considered a trespass.

Section 3.10    Relocation. Each Service Provider shall have the right, at its
cost, to relocate the applicable Service Recipient to other
area(s) of each Shared Real Property by providing the Service Recipient
reasonable advance notice, provided that such relocation does not reduce the
rights of the Service Recipient or increase the obligations of the Service
Recipient under this Agreement or unreasonably interrupt the day-to-day
operations of the Nuance Business or the SpinCo Business, as applicable.

Section 3.11    Alterations. The Service Recipient shall not make any
alterations, additions or improvements to the Shared Real Property.

Section 3.12    Controlling Provisions. In the event of a conflict between the
terms of this Article III and any other provision in this Agreement with regard
to the right to use the Shared Real Property specified in this Article III, the
terms of this Article III shall control. In the event of a conflict between the
terms of this Agreement and the terms set forth on Schedule F attached hereto,
the terms of Schedule F shall control.

ARTICLE IV

Additional Arrangements

Section 4.01    Cooperation and Access.

(a)    Subject to the other terms and conditions of this Agreement, Service
Recipients shall cooperate with the Service Providers to the extent necessary or
appropriate to facilitate the performance of the Services in accordance with the
terms of this Agreement. Without limiting the generality of the foregoing,
subject to Section 10.05, (i) each Party shall make available on a timely basis
to the other Party all information and materials requested by such Party to the
extent reasonably necessary for the performance or receipt of the Services,
(ii) each Party shall, and shall cause the members of its Group to, upon
reasonable notice, give or cause to be given to the other Party and its
Affiliates and Sub-Contractors reasonable access, during regular business hours
and at such other times as are reasonably required, to the relevant premises and
personnel to the extent reasonably necessary for the performance or receipt of
the Services and (iii) each Party shall, and shall cause the members of its
Group to, give the other Party and its Affiliates and Sub-Contractors reasonable
access to, and all necessary rights to utilize, such Party’s, and its Group’s,
information, facilities, personnel,

 

12



--------------------------------------------------------------------------------

assets, systems and technologies to the extent reasonably necessary for the
performance or receipt of the Services.

(b)    Each Party shall (and shall cause the members of its Group and its
personnel and the personnel of its Affiliates and Sub-Contractors providing or
receiving Services to): (i) not attempt to obtain access to or use any
information technology systems of the other Party or any member of its Group, or
any confidential Information, Personal Data or competitively sensitive
information owned, used or Processed by the other Party, except where it has
been granted in writing the right to do so or, to the extent reasonably
necessary to do so, to provide or receive Services; (ii) maintain reasonable
security measures to protect the systems of the other Party and the members of
its Group to which it has access pursuant to this Agreement from access by
unauthorized third parties; (iii) follow applicable Laws and all of the other
Party’s security rules, access agreements, and procedures for restricting access
and use, when allowed, to such other Party’s information technology systems;
(iv) when on the property of the other Party or any of its Affiliates, or when
given access to any facilities, infrastructure or personnel of the other Party
or any of its Affiliates, follow applicable Laws and all of the other Party’s
policies and procedures concerning health, safety, conduct and security which
are made known to the Party receiving such access from time to time and (v) not
disable, damage or erase or disrupt, interfere with or impair the normal
operation of the information technology systems of the other Party or any member
of its Group.

(c)    Service Provider shall (i) immediately notify Service Recipient of any
confirmed misuse, disclosure or loss of, or inability to account for, any
Personal Data or any confidential or competitively sensitive Information, and
any confirmed unauthorized access to Service Provider’s facilities, systems or
network, in each case, solely to the extent related to the Service Recipient;
and Service Provider will investigate such confirmed security incidents and
reasonably cooperate with Service Recipient’s incident response team, supplying
logs and other necessary information to mitigate and limit the damages resulting
from such a security incident; provided that the Service Recipient agrees to
reimburse Service Provider for time spent and actual travel expenses incurred in
connection with any such investigation; and (ii) subject to applicable Law, use
commercially reasonable efforts to comply with any commercially reasonable
requests to assist Service Recipient with its electronic discovery obligations
related to Services provided to the Service Recipient; provided that the Service
Recipient agrees to reimburse Service Provider for time spent and actual travel
expenses incurred for such response.

(d)    In the event of a security breach that relates to the Services, the
Parties shall, subject to any applicable Law, reasonably cooperate with each
other regarding the timing and manner of (a) notification to their respective
customers, potential customers, employees or agents concerning a breach or
potential breach of security and (b) disclosures to appropriate Governmental
Authorities.

(e)    Notwithstanding anything to the contrary in this Agreement (but subject
to the following proviso), any Personal Data transferred or otherwise made
available to the other Party in connection with the Services shall be subject to
any data transfer agreement required by applicable law, and each Party agrees to
abide by the applicable provisions thereof, to the extent related to such data;
provided, however, that any Personal Data provided by Service Recipient to
Service Provider under this Agreement shall only be used to the extent
reasonably

 

13



--------------------------------------------------------------------------------

necessary for Service Provider to provide Services and solely for the applicable
term of such Services.

Section 4.02    Intellectual Property.

(a)    Each Party, on behalf of itself and its Affiliates, hereby grants to the
other Party and to its Affiliates and Sub-Contractors providing Services under
this Agreement a nonexclusive, nontransferable, world-wide, royalty-free,
sublicensable license, for the term of this Agreement, to use the intellectual
property owned by such Party and the members of its Group solely to the extent
necessary for the other Party and the members of its Group to perform their
obligations hereunder or receive the Services provided hereunder, as applicable.

(b)    Subject to the terms of the Separation Agreement, each Service Provider
acknowledges and agrees that the Designated Work Product is and shall remain the
exclusive property of the applicable Service Recipient. The Service Provider
acknowledges and agrees that, to the fullest extent permitted under applicable
Law, the Designated Work Product is a “work made for hire,” as that phrase is
defined in the Copyright Act of 1976 (17 U.S.C. §101), for the Service
Recipient. To the extent title to any Designated Work Product vests in the
Service Provider by operation of Law, in its capacity as a Service Provider,
hereby assigns (and shall cause any such other Service Provider, and any
Affiliate or Sub-Contractor of such Service Provider, to assign) to the relevant
Service Recipient all right, title and interest in and to such Designated Work
Product, and the Service Provider shall (and shall cause any Affiliate or
Sub-Contractor of such Service Provider to) provide such assistance and execute
such documents as the Service Recipient may reasonably request to assign to the
relevant Service Recipient all right, title and interest in and to such work
product. Each Service Recipient acknowledges and agrees that it will acquire no
right, title or interest to any work product resulting from the provision of the
Services hereunder that is not Designated Work Product, and such work product
shall remain the exclusive property of the Service Provider.

(c)    The Parties acknowledge that it may be necessary for each of them to make
proprietary or third-party software available to the other in the course and for
the purpose of performing Services, subject to Section 2.01(h) in the case of
third-party software. Each Party (i) shall comply with all known license terms
and conditions applicable to any and all proprietary or third-party software
made available to such Party by the other Party in the course of the provision
of Services hereunder and (ii) agrees that it shall use reasonable efforts to
identify and provide to the other Party a copy of the applicable license terms
(or, solely with respect to open source software or other software with publicly
available license terms, information sufficient to direct such other Party to a
copy thereof) for any and all proprietary or third-party software first made
available to such other Party as of or after the Distribution Date, solely to
the extent such provision would not violate the providing Party’s duty of
confidentiality owed to any third party.

(d)    Except as expressly specified in this Section 4.02, nothing in this
Agreement will be deemed to grant one Party, by implication, estoppel or
otherwise, any license rights, ownership rights or other rights in any
intellectual property owned by the other Party (or any Affiliate or
Sub-Contractor of the other Party).

 

14



--------------------------------------------------------------------------------

Section 4.03    Customer Receipt Payments and Bank Account Transition Process.

(a)    For a period of twelve (12) months immediately following the Distribution
(“Customer Receipt Payment Period”), in the event any payments related to trade
receivables intended for the SpinCo Group or the Nuance Group, as applicable
(the “Intended Payee”), is incorrectly received by any member of the other Group
(the “Customer Receipt Payee”) such Customer Receipt Payee will, as soon as
reasonably practicable, but in no event in more than ten (10) business days
following receipt of such payment (the “Misdirected Customer Payment”), send the
applicable Intended Payee through wire transfer to an account designated by
Intended Payee an amount equal to the value of such payment (each, a “Customer
Receipt Payment”).

(b)    For each Customer Receipt Payment, the Customer Receipt Payee must
provide the applicable customer(s) payment details to allow the Intended Payee
to identify the customer(s) and the related transaction(s) associated with the
Customer Receipt Payment, including each customer’s name, accounts receivable
account number and payment amount. On or prior to the Distribution Date, each
Party shall provide the other Party with the relevant contact information of the
persons to send this information.

(c)    The Intended Payee will pursue corrections to the banking details
internally. If a member of the SpinCo Group or the Nuance Group receives a
Misdirected Customer Payment within the eleven (11) months following the
Distribution, the Customer Receipt Payee will send a letter to the respective
customer(s) every month following such payment for so long as such customer(s)
continue to remit Misdirected Customer Payments (but in any event no longer than
eleven (11) months following the Distribution), informing the customer of the
need to use the correct bank account as designated by the Intended Payee. If
such customer continues to send Misdirected Customer Payments in the eleventh
(11th) month following the Distribution, the Customer Receipt Payee and the
Intended Payee will send a final joint letter one month prior to the expiration
of the Customer Receipt Payment Period.

(d)    Each Party agrees to not send the other Party any Customer Receipt
Payments from customers found on the U.S. Treasury Office of Foreign Assets
Control’s Specially-Designated Nationals List or from any countries with which
U.S. persons are prohibited from conducting business. Each Party agrees to not
accept Customer Receipt Payments made in cash. Each Party agrees to immediately
notify the other Party of any Customer Receipt Payments falling within the scope
of this Section 4.03(d) and to cooperate with the other Party in taking any
action recommended by the other Party in connection with such Customer Receipt
Payments.

(e)    All Customer Receipt Payments made by any Customer Receipt Payee to any
Intended Payee hereunder shall be made by a wire transfer of immediately
available funds in U.S. Dollars to a bank account designated in writing by the
Intended Payee entitled to receive payment. Customer Receipt Payments may be
bundled or sent on a per payment basis.

(f)    All bank fees incurred for transmitting Customer Receipt Payments
pursuant to this Section 4.03 will be paid by the Intended Payee and may be
deducted from the

 

15



--------------------------------------------------------------------------------

applicable Customer Receipt Payments sent to the Intended Payee by the Customer
Receipt Payee.

Section 4.04    IT Agreements. Each Party acknowledges and agrees that the
Services provided by a Service Provider through third parties or using
third-party intellectual property are subject to the terms and conditions of any
applicable agreements between the Service Provider and such third parties (such
agreements, the “IT Agreements”), as set forth on Schedule G. The Service
Provider shall use commercially reasonable efforts to obtain as promptly as
possible any Consent of any Person that may be necessary for the performance of
the Service Provider’s obligations pursuant to this Agreement in accordance with
Section 2.01(h) (it being understood that each Service Recipient shall only be
granted access to IT Agreements during the term of this Agreement, and upon
expiration of the applicable service term shall procure its own standalone
license with the applicable third-party provider).

Section 4.05    Certain Supplier Agreements. Following the Distribution and
until one year after the Distribution Date, Nuance shall, and shall cause the
members of the Nuance Group to, cooperate in any reasonable and permissible
arrangement to provide that SpinCo and the other members of the SpinCo Group
shall receive the interest in the benefits and obligations under the Certain
Supplier Agreements in accordance with the provisions of such Certain Supplier
Agreement. Payments due to a third party for use of the Certain Supplier
Agreements by the SpinCo Business shall either, at Nuance’s sole option, be
(i) paid by the member of the SpinCo Group receiving the benefit of such Certain
Supplier Agreement or (ii) paid by a member of the Nuance Group and charged by
Nuance to Cerence Subsidiary on a pass-through basis. Any internal or
third-party costs incurred by Nuance in connection with Nuance’s cooperation in
accordance with this Section 4.05 shall be charged by Nuance to Cerence
Subsidiary on a pass-through basis. Without limiting Cerence Subsidiary’s
obligations under Article VIII, Cerence Subsidiary shall indemnify and hold
harmless the member of the Nuance Group party to such Certain Supplier Agreement
for any Liability relating to, arising out of or resulting from Cerence
Subsidiary’s use of the Certain Supplier Agreements and Nuance’s cooperation in
accordance with this Section 4.05.

ARTICLE V

Compensation

Section 5.01    Compensation for Services. In each case except as expressly
provided in Schedule A or Schedule B:

(a)    As compensation for each Service rendered pursuant to this Agreement, the
Service Recipient shall be required to pay to the Service Provider a fee for the
Service equal to the Cost of Services specified for such Service in Schedule A
or Schedule B, as applicable (each fee constituting a “Service Charge”).

(b)    For Services with fees determined on an hourly basis (the “Hourly
Services”), the Cost of Services are exclusive of any out-of-pocket third-party
fees, costs and expenses that may be incurred by the Service Provider or any
Sub-Contractor in connection with performing the Services. All of the costs and
expenses described in this Section 5.01(b) (“Hourly

 

16



--------------------------------------------------------------------------------

Services Expenses”) shall be charged by the Service Provider to the Service
Recipient on a pass-through basis. For the avoidance of doubt, the Hourly
Services Expenses shall be consistent with the Service Provider’s general
approach with respect to such types of costs and expenses; provided that with
respect to any Service, the Service Recipient’s prior written approval shall be
required to the extent that Hourly Services Expenses exceed fifteen percent
(15%) of the Service Charge paid and payable to the Service Provider for such
Service in any calendar quarter.

(c)    During the term of this Agreement, the amount of a Cost of Service for a
Service may increase during a Service Extension, in accordance with
Section 6.02.

(d)    The amount of any actual and documented sales tax, value-added tax, goods
and services tax or similar tax that is required to be assessed and remitted by
the Service Provider in connection with the Services provided hereunder
(“Taxes”) will be promptly paid to the Service Provider by the Service Recipient
in accordance with Section 5.02. Such payment shall be in addition to the Cost
of Services set forth in Schedule A or Schedule B, as applicable (unless such
Tax is expressly already accounted for in the applicable Cost of Services).
Notwithstanding the foregoing, (i) in the case of value-added Taxes, the Service
Recipient shall not be obligated to pay such Taxes, unless the Service Provider
has issued to the Service Recipient a valid value-added tax invoice in respect
thereof, and (ii) in the case of all Taxes, the Service Recipient shall not be
obligated to pay such Taxes if and to the extent that the Service Recipient has
provided any valid exemption certificates or other applicable documentation that
would eliminate or reduce the obligation to collect or pay such Taxes.

(e)    Either Party shall have the right to deduct or withhold from any payments
otherwise payable under this Agreement such amounts as are required by
applicable Law to be deducted or withheld with respect thereto and, to the
extent such amounts are duly and timely remitted to the appropriate Governmental
Authority, such deducted or withheld amounts shall be treated as paid to the
other Party for all purposes of this Agreement; provided, however, that each
Party shall notify the other Party in writing of any anticipated withholding at
least fifteen (15) business days prior to making any such deduction or
withholding and will cooperate with the other Party in obtaining any available
exemption from or reduction of such deduction or withholding. The Party making
such deduction or withholding shall promptly provide to the other Party tax
receipts or other documents evidencing the payment of any such deducted or
withheld amount to the applicable Governmental Authority.

Section 5.02    Payment Terms.

(a)    The Service Provider shall bill the Service Recipient monthly in U.S.
Dollars, within thirty (30) business days after the end of each month, or at
such other interval specified with respect to a particular Service in Schedule A
or Schedule B, as applicable, an amount equal to the aggregate Cost of Services
due for all Services provided in such month or other specified interval, as
applicable, plus any Taxes. Invoices shall set forth a description of the
Services provided and reasonable documentation to support the charges thereon,
which invoice and documentation shall be in the same level of detail and in
accordance with the procedures for invoicing as provided to the Service
Provider’s other businesses. Invoices shall be directed to the Service
Coordinator appointed by Nuance or Cerence Subsidiary, as applicable, or to such
other Person designated in writing from time to time by such Service

 

17



--------------------------------------------------------------------------------

Coordinator. The Service Recipient shall pay such amount in full within thirty
(30) days after receipt of each invoice by wire transfer of immediately
available funds to the account designated by the Service Provider for this
purpose. If the thirtieth (30th) day falls on a weekend or a holiday, the
Service Recipient shall pay such amount on or before the following business day.
Each invoice shall set forth in reasonable detail the calculation of the charges
and amounts and applicable Taxes for each Service during the month or other
specified interval to which such invoice relates. In addition to any other
remedies for non-payment, if any payment is not received by the Service Provider
on or before the date such amount is due, then a late payment interest charge,
calculated at the annual rate equal to the “Prime Rate” as reported on the
thirtieth (30th) day after the date of the invoice in The Wall Street Journal
(or, if such day is not a business day, the first business day immediately after
such day), calculated on the basis of a year of 360 days and the actual number
of days elapsed between the end of the thirty (30)-day payment period and the
actual payment date, shall immediately begin to accrue and any such late payment
interest charges shall become immediately due and payable in addition to the
amount otherwise owed under this Agreement. The Service Recipient may elect by
written notice to Service Provider to have invoices directed to and paid by any
of Service Recipient’s subsidiaries and, in such event, Service Recipient will
make appropriate arrangements for the internal allocation of such invoiced costs
within its Group. The Parties shall cooperate to achieve an invoicing structure
that minimizes taxes for both Parties, including by implementing a
local-to-local invoicing structure where applicable.

(b)    The Service Recipient shall notify the Service Provider promptly, and in
no event later than thirty (30) days following receipt of the Service Provider’s
invoice, of any disputed amounts. If the Service Recipient does not notify the
Service Provider of any disputed amounts within such thirty (30)-day period,
then Service Recipient will be deemed to have accepted the Service Provider’s
invoice. Any objection to the amount of any invoice shall be deemed to be a
Dispute hereunder subject to the provisions applicable to Disputes set forth in
Article IX. The Service Recipient shall pay any undisputed amount, and all Taxes
(whether or not disputed), in accordance with this Section 5.02. The Service
Provider shall, upon the written request of a Service Recipient, furnish such
reasonable documentation to substantiate the amounts billed, including listings
of the dates, times and amounts of the Services in question where applicable and
practicable. The Service Recipient may withhold any payments subject to a
Dispute other than Taxes; provided that any disputed payments, to the extent
ultimately determined to be payable to the Service Provider, shall bear interest
as set forth in Section 5.02(a).

(c)    Subject to Section 5.02(b), no Service Recipient shall withhold any
payments to its Service Provider under this Agreement in order to offset
payments due to such Service Recipient pursuant to this Agreement, the
Separation Agreement, any Ancillary Agreement or otherwise, unless such
withholding is mutually agreed by the Parties or is provided for in the final
ruling of a court having jurisdiction pursuant to Section 10.07. Any required
adjustment to payments due hereunder will be made as a subsequent invoice.

Section 5.03    DISCLAIMER OF WARRANTIES. WITHOUT LIMITATION TO THE COVENANTS
RELATING TO THE PROVISION OF SERVICES SET FORTH IN Section 2.01(f), THE SERVICES
TO BE PROVIDED UNDER THIS AGREEMENT ARE FURNISHED WITHOUT REPRESENTATION OR
WARRANTY OF ANY KIND, EXPRESS

 

18



--------------------------------------------------------------------------------

OR IMPLIED, INCLUDING ANY WARRANTY OF MERCHANTABILITY, NON-INFRINGEMENT OR
FITNESS FOR ANY PARTICULAR PURPOSE. NO MEMBER OF THE NUANCE GROUP OR OF THE
SPINCO GROUP, AS SERVICE PROVIDER, MAKES ANY REPRESENTATION OR WARRANTY THAT ANY
SERVICE COMPLIES WITH ANY LAW, DOMESTIC OR FOREIGN.

Section 5.04    Books and Records. Nuance and Cerence Subsidiary shall each, and
shall each cause the members of their Group to, maintain complete and accurate
books of account as necessary to support calculations of the Cost of Services
for Services rendered by it or the other members of its Group as Service
Providers and shall make such books available to the other, upon reasonable
notice, during normal business hours; provided, however, that to the extent
Nuance’s or Cerence Subsidiary’s books, or the books of the members of their
Group, contain Information relating to any other aspect of the Nuance Business
or the SpinCo Business, as applicable, Nuance and Cerence Subsidiary shall
negotiate a procedure to provide the other Party with necessary access while
preserving the confidentiality of such other records.

ARTICLE VI

Term

Section 6.01    Commencement. This Agreement is effective as of the date hereof
and shall remain in effect with respect to a particular Service until the
occurrence of the Applicable Termination Date applicable to such Service (or,
subject to the terms of Section 6.02, the expiration of any Service Extension
applicable to such Service), unless earlier terminated (i) in its entirety or
with respect to a particular Service, in each case in accordance with
Section 6.03 or Section 6.04, or (ii) by mutual consent of the Parties.
Notwithstanding anything to the contrary contained herein, if the Separation
Agreement shall be terminated in accordance with its terms, this Agreement shall
be automatically terminated and void ab initio with no further action by the
Parties and shall be of no force and effect.

Section 6.02    Service Extension. Except as expressly provided in Schedule A or
Schedule B, if the Service Recipient reasonably determines that it will require
a Service to continue beyond the Applicable Termination Date or the end of a
subsequent extension period, the Service Recipient may request the Service
Provider to extend the term of such Service for the desired renewal period(s)
(each, a “Service Extension”) by written notice to the Service Provider no less
than forty-five (45) days prior to end of the then-current Service term;
provided that a Service Recipient may only request to extend a Service that is
included on Schedule D if it requests to extend all other Services that are
designated on Schedule D as a Related Service with respect to such Service. The
Service Provider shall respond to any such request for a Service Extension
within fifteen (15) days of receipt and shall use commercially reasonable
efforts to comply with such Service Extension request; provided, however, that
(i) the Service Extensions with respect to each Service shall not extend the
term of such Service to a date beyond the Applicable End Date applicable to such
Service, (ii) the Service Provider will not be in breach of its obligations
under this Section 6.02 if it is unable to comply with a Service Extension
request through the use of commercially reasonable efforts, including where a
Consent that is required in order for the Service Provider to continue to
provide the applicable Service during the requested Service Extension cannot be
obtained by the Service Provider through the use of commercially

 

19



--------------------------------------------------------------------------------

reasonable efforts, (iii) the Service Provider shall not be required to
contribute capital, pay or grant any consideration or concession in any form
(including by providing any letter of credit, guaranty or other financial
accommodation) to any Person in order to obtain or make any Consent that is
required in order for the Service Provider to continue to provide the applicable
Service during the requested Service Extension (other than reasonable
out-of-pocket expenses, attorneys’ fees and recording or similar fees, all of
which shall be reimbursed by the Service Recipient, as promptly as reasonably
practicable) and (iv) each Service Extension is permissible under applicable Law
and would not prevent, or be reasonably likely to prevent, or be inconsistent
with the qualification of the Distribution as a tax-free transaction for U.S.
federal, state and local income tax purposes. With respect to Schedule A or
Schedule B, as applicable, the Cost of Services specified for such Service in
Schedule A or Schedule B, as applicable, shall be amended to include (i) for the
period from the Applicable Termination Date until the date that is one half of
the Applicable Original Duration following the Applicable Termination Date, an
incremental surcharge of 10% and (ii) for the period from the date that is one
half of the Applicable Original Duration following the Applicable Termination
Date to the Applicable End Date, an incremental surcharge of 20%. The Parties
shall amend the terms of Schedule A or Schedule B, as applicable, to reflect the
new Service term and Cost of Services within five (5) days following the Service
Provider’s agreement to a Service Extension, subject to the conditions set forth
in this Section 6.02. Each such amended Schedule A or Schedule B, as applicable,
as agreed to in writing by the Parties, shall be deemed part of this Agreement
as of the date of such agreement.

Section 6.03    Termination.

(a)    This Agreement may be terminated:

(i)    by either Nuance or Cerence Subsidiary at any time upon written notice to
the other Party (which notice shall specify the basis for such claim for breach
of this Agreement), if the other Party materially breaches this Agreement (and
the period for resolution of the Dispute relating to such breach set forth in
Section 9.01 has expired), effective upon not less than thirty (30)-days’
written notice of termination to the breaching Party, if the breaching Party
does not cure such default within thirty (30) days after receiving written
notice thereof from the non-breaching Party; or

(ii)    except as otherwise provided by Law, by either Nuance or Cerence
Subsidiary at any time upon written notice to the other Party, if (i) the other
Party is adjudicated as bankrupt, (ii) any insolvency, bankruptcy or
reorganization proceeding is commenced by the other Party under any insolvency,
bankruptcy or reorganization act, (iii) any action is taken by others against
the other Party under any insolvency, bankruptcy or reorganization act and such
Party fails to have such proceeding stayed or vacated within ninety (90) days or
(iv) if the other Party makes an assignment for the benefit of creditors, or a
receiver is appointed for the other Party which is not discharged within thirty
(30) days after the appointment of the receiver.

 

20



--------------------------------------------------------------------------------

Section 6.04    Partial Termination.

(a)    If a Service Provider or Service Recipient materially breaches any of its
respective obligations under this Agreement with respect to a Service (and the
period for resolution of the Dispute relating to such breach set forth in
Section 9.01 has expired), the non-breaching Service Recipient or Service
Provider, as applicable, may terminate this Agreement with respect to the
Service to which such obligations apply, effective upon not less than thirty
(30) days’ written notice of termination to the breaching Party, if the
breaching Party does not cure such default within thirty (30) days after
receiving written notice thereof from the non-breaching Party. The termination
of this Agreement with respect to any Service pursuant to this Section 6.04
shall not affect the Parties’ rights or obligations under this Agreement with
respect to any other Service.

(b)    Except as otherwise provided in this Agreement or Schedule A or Schedule
B, upon not less than sixty (60)-days’ prior written notice, a Service Recipient
shall be entitled to terminate one or more Services being provided by any
Service Provider for any reason or no reason at all; provided that a Service
Recipient may only terminate a Service that is included on Schedule D pursuant
to this Section 6.04(b) if it simultaneously terminates all other Services that
are designated on Schedule D as a Related Service with respect to such Service.

(c)    In the event that a Service Provider reduces or suspends the provision of
any Service due to a Force Majeure Event and such reduction or suspension
continues for fifteen (15) days, the Service Recipient may immediately terminate
such Service, upon written notice and without any obligations therefor,
including any Service Charges in respect thereof.

Section 6.05    Effect of Termination.

(a)    Each Party agrees and acknowledges that the obligations of each Party to
provide the Services, or to cause the Services to be provided, hereunder shall
immediately cease upon (i) the termination of any (or all) such Service(s) at
the Applicable Termination Date applicable to each such Service (or, subject to
the terms of Section 6.02, the expiration of any Service Extension applicable to
such Service), (ii) termination of (A) this Agreement or (B) any particular
Service, in each case in accordance with Section 6.04, or (iii) upon termination
of the Agreement or any Service by mutual consent of the Parties. Upon cessation
of the Service Provider’s obligation to provide any Service, the Service
Recipient shall stop using, directly or indirectly, such Service.

(b)    Upon the request of the Service Recipient after the termination of a
Service with respect to which the Service Provider holds books, records or
files, including current and archived copies of computer files, (i) owned solely
by the Service Recipient or its Affiliates and used by the Service Provider in
connection with the provision of a Service pursuant to this Agreement or
(ii) created by the Service Provider and in the Service Provider’s possession as
a function of and relating solely to the provision of Services pursuant to this
Agreement, such books, records and files shall either be returned to the Service
Recipient or destroyed by the Service Provider, with certification of such
destruction provided to the Service Recipient, other than, in each case, such
books, records and files electronically preserved or

 

21



--------------------------------------------------------------------------------

recorded within any computerized data storage device or component (including any
hard-drive or database) pursuant to automatic or routine backup procedures
generally accessible only by legal, IT or compliance personnel, which such
books, records and files will not be used by the Service Provider for any other
purpose. The Service Recipient shall bear the Service Provider’s reasonable,
necessary and actual out-of-pocket costs and expenses associated with the return
or destruction of such books, records or files. At its expense, the Service
Provider may make one copy of such books, records or files for its legal files,
subject to such Party’s obligations under Section 10.05.

(c)    In the event that any Service is terminated other than at the end of a
month, and the Service Charge associated with such Service is determined on a
monthly basis, the Service Provider shall bill the Service Recipient for the
entire month in which such Service is terminated. The Parties acknowledge that
there may be interdependencies among the Services being provided under this
Agreement that may not be identified on Schedule A, Schedule B or Schedule D, as
applicable, and agree that, if the Service Provider’s ability to provide a
particular Service in accordance with this Agreement is materially and adversely
affected by the termination of another Service in accordance with Section 6.04,
then the Parties shall negotiate in good faith to amend the Schedule A or
Schedule B, as applicable, relating to such affected continuing Service.

(d)    In the event of a termination under Section 6.04, the Service Recipient
shall pay to the Service Provider any breakage or termination fees, and other
termination costs payable by the Service Provider, solely as a result of the
early termination of such Service, with respect to any resources or pursuant to
any other third-party agreements that were used by the Service Provider to
provide such Service (or an equitably allocated portion thereof, in the case of
any such equipment, resources or agreements that also were used for purposes
other than providing Services) (“Termination Charges”). The Service Provider
will provide to the Service Recipient an invoice for the Termination Charges,
within thirty (30) days following the date of any termination of a Service under
Section 6.04 and will provide reasonable documentary evidence to substantiate
such Termination Charges.

(e)    In the event of any termination of this Agreement in its entirety or with
respect to any Service, each Party, Service Provider and Service Recipient shall
remain liable for all of their respective obligations that accrued hereunder
prior to the date of such termination, including all obligations of each Service
Recipient to pay any Service Charges due to any Service Provider hereunder.

(f)    The following matters shall survive the termination of this Agreement,
including the rights and obligations of each Party thereunder, in addition to
any claim for breach arising prior to termination: Article I, Section 4.02(b),
Article V, Article VII (including liability in respect of any indemnifiable
Liabilities under this Agreement arising or occurring on or prior to the date of
termination), this Section 6.05, Article IX, Article X and all confidentiality
obligations under this Agreement.

 

22



--------------------------------------------------------------------------------

ARTICLE VII

Indemnification; Limitation of Liability

Section 7.01    Indemnification by Cerence Subsidiary.

(a)    Cerence Subsidiary, in its capacity as a Service Recipient and on behalf
of each member of its Group in its capacity as a Service Recipient, shall
indemnify, defend and hold harmless Nuance and the other Nuance Indemnitees from
and against any and all Liabilities incurred by such Nuance Indemnitee to the
extent relating to, arising out of or resulting from any Services provided by
any member of the Nuance Group hereunder, except to the extent such Liabilities
arise out of a Nuance Group member’s (i) breach of this Agreement,
(ii) violation of Laws in providing the Services or (iii) gross negligence or
willful misconduct in providing the Services.

(b)    Cerence Subsidiary, in its capacity as a Service Provider and on behalf
of each member of its Group in its capacity as a Service Provider, shall
indemnify, defend and hold harmless Nuance and the other Nuance Indemnitees from
and against any and all Liabilities incurred by such Nuance Indemnitee to the
extent relating to, arising out of or resulting from any Services provided by
any member of the Nuance Group hereunder, to the extent such Liabilities result
from a SpinCo Group member’s (i) breach of this Agreement, (ii) violation of
Laws in providing the Services or (iii) gross negligence or willful misconduct
in providing the Services.

Section 7.02    Indemnification by Nuance.

(a)    Nuance, in its capacity as a Service Recipient and on behalf of each
member of its Group in its capacity as a Service Recipient, shall indemnify,
defend and hold harmless Cerence Subsidiary and the other SpinCo Indemnitees
from and against any and all Liabilities incurred by such SpinCo Indemnitee to
the extent relating to, arising out of or resulting from any Services provided
by any member of the SpinCo Group hereunder, except to the extent such
Liabilities arise out of a SpinCo Group member’s (i) breach of this Agreement,
(ii) violation of Laws in providing the Services or (iii) gross negligence or
willful misconduct in providing the Services.

(b)    Nuance, in its capacity as a Service Provider and on behalf of each
member of its Group in its capacity as a Service Provider, shall indemnify,
defend and hold harmless Cerence Subsidiary and the other SpinCo Indemnitees
from and against any and all Liabilities incurred by such SpinCo Indemnitee to
the extent relating to, arising out of or resulting from any Services provided
by any member of the Nuance Group hereunder, to the extent such Liabilities
result from a Nuance Group member’s (i) breach of this Agreement, (ii) violation
of Laws in providing the Services or (iii) gross negligence or willful
misconduct in providing the Services.

Section 7.03    Indemnification Procedures. The provisions of Section 6.05 of
the Separation Agreement shall govern claims for indemnification under this
Agreement, provided that, for purposes of this Section 7.03, in the event of any
conflict between the provisions of

 

23



--------------------------------------------------------------------------------

Section 6.05 of the Separation Agreement and this Article VII, the provisions of
this Agreement shall control.

Section 7.04    Exclusion of Other Remedies. Without limiting the rights under
Section 10.09, the provisions of Sections 7.01 and 7.02 shall, to the maximum
extent permitted by applicable Law, be the sole and exclusive remedies of the
Nuance Group and the SpinCo Group, as applicable, for any Liability, whether
arising from statute, principle of common or civil law, principles of strict
liability, tort, contract or otherwise under this Agreement.

Section 7.05    Other Indemnification Obligations Unaffected. For avoidance of
doubt, this Article VII applies solely to the specific matters and activities
covered by this Agreement (and not to matters specifically covered by the
Separation Agreement or the other Ancillary Agreements).

Section 7.06    Limitation on Liability.

(a)    No Service Provider, in its capacity as such, nor any member of its Group
acting in the capacity of a Service Provider, nor any Indemnitee thereof, shall
be liable (whether such liability is direct or indirect, in contract or tort or
otherwise) to the other Party (or any of such other Party’s Indemnitees) for any
Liabilities relating to, arising out of or resulting from the Services or this
Agreement, except to the extent that such Liabilities arise out of such Service
Provider’s (or a member of its Group’s) (i) breach of this Agreement,
(ii) violation of Laws in providing the Services or (iii) gross negligence or
willful misconduct in providing the Services; provided that nothing in this
Section 7.06 shall be deemed to limit a Service Recipient’s rights under
Section 7.06(d) regarding Insurance Proceeds in respect of Third-Party Claims.

(b)    IN NO EVENT SHALL ANY SERVICE PROVIDER, IN ITS CAPACITY AS SUCH, NOR ANY
MEMBER OF ITS GROUP ACTING IN THE CAPACITY OF A SERVICE PROVIDER, NOR ANY
INDEMNITEE THEREOF, BE LIABLE, WHETHER IN CONTRACT, IN TORT (INCLUDING
NEGLIGENCE AND STRICT LIABILITY) OR OTHERWISE TO THE SERVICE RECIPIENT (OR ANY
OF ITS INDEMNITEES) FOR ANY INDIRECT, SPECIAL, CONSEQUENTIAL OR PUNITIVE DAMAGES
(INCLUDING LOSS OF PROFITS) AS A RESULT OF ANY BREACH, PERFORMANCE OR
NON-PERFORMANCE BY SUCH SERVICE PROVIDER UNDER THIS AGREEMENT, EXCEPT AS MAY BE
PAYABLE TO A CLAIMANT IN A THIRD-PARTY CLAIM.

(c)    EACH GROUP’S TOTAL LIABILITY, IN ITS CAPACITY AS A SERVICE PROVIDER, TO
THE OTHER GROUP RELATING TO, ARISING OUT OF OR RESULTING FROM THE SERVICES OR
THIS AGREEMENT FOR ALL CLAIMS SHALL NOT EXCEED IN THE AGGREGATE AN AMOUNT EQUAL
TO THE TOTAL AMOUNT PAID TO IT FOR SERVICES UNDER THIS AGREEMENT; PROVIDED,
HOWEVER, THAT, NOTWITHSTANDING THE FOREGOING, IN THE CASE OF ANY LIABILITY TO
THE OTHER PARTY ARISING OUT OF A THIRD-PARTY CLAIM, EACH GROUP’S TOTAL LIABILITY
IN ITS CAPACITY AS A SERVICE PROVIDER TO THE OTHER GROUP SHALL BE INCREASED BY
AN AMOUNT EQUAL TO THE AMOUNT, IF ANY,

 

24



--------------------------------------------------------------------------------

OF ANY INSURANCE PROCEEDS THAT ARE ACTUALLY RECEIVED BY SUCH SERVICE PROVIDER IN
ACCORDANCE WITH Section 7.06(d).

(d)    If a Service Provider, in its capacity as such, or any member of its
Group acting in the capacity of a Service Provider, or any Indemnitee thereof,
shall be liable to the other Party for any Liability arising out of a
Third-Party Claim, such Service Provider, at the request of the Indemnitee,
shall use commercially reasonable efforts to pursue and recover any available
Insurance Proceeds under applicable insurance policies. Promptly upon the actual
receipt of any such Insurance Proceeds, such Service Provider shall pay such
Insurance Proceeds to the applicable Indemnitee to the extent of the Liability
arising out of the applicable Third-Party Claim. The Indemnitee shall, upon the
request of such Service Provider and to the extent permitted under such Service
Provider’s applicable insurance policies, promptly pay directly to such Service
Provider or to such Service Provider’s insurer any reasonable costs or expenses
incurred in the collection of such Indemnitee’s portion of such Insurance
Proceeds (including such Indemnitee’s portion of applicable retentions or
deductibles); provided, however, that in no event shall an Indemnitee’s portion
of such collection costs and expenses, applicable retentions and deductibles
exceed the amount of Insurance Proceeds actually received by such Indemnitee.

ARTICLE VIII

Other Covenants

Section 8.01     Attorney-in-Fact. On a case-by-case basis, the Service
Recipient shall execute documents necessary to appoint the Service Provider as
its attorney-in-fact for the sole purpose of executing any and all documents and
instruments reasonably required to be executed in connection with the
performance by the Service Provider of any Service under this Agreement.

Section 8.02    Further Assurances. Each Party hereto shall take, or cause to be
taken, any and all reasonable actions, including the execution, acknowledgment,
filing and delivery of any and all documents and instruments that any other
Party hereto may reasonably request in order to effect the intent and purpose of
this Agreement and the transactions contemplated hereby.

ARTICLE IX

Dispute Resolution

Section 9.01    General. Except as expressly provided in this Article IX, the
Parties shall resolve all disputes arising under or in connection with this
Agreement (each, a “Dispute”) in accordance with the following procedures set
forth in this Article IX (including, for the avoidance of doubt, any Dispute
relating to payments with respect to the Services).

Section 9.02    Resolution Committee. All Disputes will be first considered in
person, by teleconference or by video conference by the Service Coordinators
within five (5) business days after receipt of notice from either Party
specifying the nature of the Dispute (a

 

25



--------------------------------------------------------------------------------

“Dispute Notice”). The Service Coordinators shall enter into negotiations aimed
at resolving any such Dispute. If the Service Coordinators are unable to reach a
resolution with respect to the Dispute within ten (10) business days after
receipt of notice of the Dispute, the Dispute shall be referred to a Resolution
Committee comprised of specified transition leaders (the “Resolution Committee”)
from Nuance and Cerence Subsidiary. On or prior to the Distribution Date, each
Party shall provide the other Party with the name and relevant contact
information for its respective initial Resolution Committee member, and either
Party may replace its Resolution Committee members at any time with other
persons of similar seniority by providing written notice in accordance with
Section 10.12. The Resolution Committee will meet (by telephone or in person)
during the next ten (10) business days and attempt to resolve the Dispute. In
the event that the Resolution Committee is unable to reach a resolution with
respect to the Dispute within ten (10) business days of the referral of the
matter to the Resolution Committee, then the Dispute shall be referred to a
senior executive of each Party in accordance with Section 9.03 and the Parties
shall retain all rights with respect to remedies hereunder.

Section 9.03    Senior Executive Referral. If no resolution is reached with
respect to any Dispute in accordance with Section 9.02, then a senior executive
of each Party shall, in good faith, attempt to resolve any such Dispute within
the following thirty (30) days of the referral of the matter to the senior
executives. If no resolution is reached with respect to any such Dispute in
accordance with the procedures contained in Section 9.02 and this Section 9.03,
then the Parties may seek to resolve such matter in accordance with
Section 10.07, Section 10.08 and Section 10.09.

Section 9.04    Court-Ordered Interim Relief. In accordance with this
Section 9.04 and Section 10.08, at any time after giving notice of a Dispute,
each Party shall be entitled to interim measures of protection duly granted by a
court of competent jurisdiction: (1) to preserve the status quo pending
resolution of the dispute; (2) to prevent the destruction or loss of documents
and other information or things relating to the dispute; or (3) to prevent the
transfer, disposition or hiding of assets. Any such interim measure (or a
request therefor to a court of competent jurisdiction) shall not be deemed
incompatible with the provisions of Section 10.07 and Section 10.08. Until such
Dispute is resolved in accordance with this Article IX or final judgment is
rendered in accordance with Section 10.07 and Section 10.08, each Party agrees
that such Party shall continue to perform its obligations under this Agreement
and that such obligations shall not be subject to any defense or set-off,
counterclaim, recoupment or termination.

ARTICLE X

Miscellaneous

Section 10.01    Title to Equipment; Title to Data.

(a)    Except as otherwise expressly provided herein, each of Cerence Subsidiary
and Nuance acknowledges that all procedures, methods, systems, strategies,
tools, equipment, facilities and other resources used by any Service Provider in
connection with the provision of Services shall remain the property of such
Service Provider and shall at all times be under the sole direction and control
of such Service Provider.

 

26



--------------------------------------------------------------------------------

(b)    Each of Cerence Subsidiary and Nuance acknowledges that it will acquire
no right, title or interest (including any license rights or rights of use) in
any firmware or software, or the licenses therefor that are owned by the other
Party or its Affiliates, Subsidiaries or divisions, by reason of the provision
of the Services hereunder, except as expressly provided in Section 4.02.

Section 10.02    Force Majeure. In case performance of any terms or provisions
hereof shall be delayed or prevented, in whole or in part, because of or related
to compliance with any Law or requirement of any national securities exchange,
or because of riot, war, public disturbance, strike, labor dispute, fire,
explosion, storm, flood, earthquake, pandemic, shortage of necessary equipment,
materials or labor, or restrictions thereon or limitations upon the use thereof,
delays in transportation, act of God or act of terrorism, in each case, that is
not within the control of the Party whose performance is interfered with and
which, by the exercise of reasonable diligence, such Party is unable to prevent,
or for any other reason which is not within the control of such Party whose
performance is interfered with and which, by the exercise of reasonable
diligence, such Party is unable to prevent (each, a “Force Majeure Event”),
then, upon prompt written notice stating the date and extent of such
interference and the cause thereof by such Party to the other Party, such Party
shall be excused from its obligations hereunder during the period such Force
Majeure Event or its effects continue, and no liability shall attach against
either Party on account thereof; provided, however, that the Party whose
performance is interfered with promptly resumes the required performance upon
the cessation of the Force Majeure Event or its effects. No Party shall be
excused from performance if such Party fails to use commercially reasonable
efforts to remedy the situation and remove the cause and effects of the Force
Majeure Event.

Section 10.03    Separation Agreement. The Parties agree that, in the event of a
conflict between the terms of this Agreement and the Separation Agreement with
respect to the subject matter hereof, the terms of this Agreement shall govern.

Section 10.04    Relationship of Parties. Nothing in this Agreement shall be
deemed or construed by the Parties or any third party as creating a relationship
of principal and agent, partnership or joint venture between the Parties,
between Service Providers and Service Recipients or with any individual
providing Services, it being understood and agreed that no provision contained
herein, and no act of any Party or members of their respective Groups, shall be
deemed to create any relationship between the Parties or members of their
respective Groups other than the relationship set forth herein. Each Party and
each Service Provider shall act under this Agreement solely as an independent
contractor and not as an agent or employee of any other Party or any of such
Party’s Affiliates.

Section 10.05    Confidentiality. Each Party hereby acknowledges that
confidential Information of such Party or members of its Group may be exposed to
employees and agents of the other Party or its Group who have a need to know
such confidential Information as a result of, or in connection with, the
activities contemplated by this Agreement. Each Party agrees, on behalf of
itself and its Affiliates, that such Party’s obligation (and the obligation of
members of its Group) to use and keep confidential such Information of the other
Party or its Group shall be governed by Section 7.09 of the Separation
Agreement.

 

27



--------------------------------------------------------------------------------

Section 10.06    Counterparts; Entire Agreement.

(a)    This Agreement may be executed in one or more counterparts, all of which
counterparts shall be considered one and the same agreement, and shall become
effective when one or more counterparts have been signed by each Party and
delivered to the other Party. This Agreement may be executed by facsimile or PDF
signature and scanned and exchanged by electronic mail, and such facsimile or
PDF signature or scanned and exchanged copies shall constitute an original for
all purposes.

(b)    This Agreement, the Separation Agreement, the other Ancillary Agreements
and the Exhibits and Schedules hereto and thereto contain the entire agreement
between the Parties with respect to the subject matter hereof and supersede all
previous agreements, negotiations, discussions, writings, understandings,
commitments and conversations with respect to such subject matter, and there are
no agreements or understandings between the Parties with respect to the subject
matter hereof other than those set forth or referred to herein or therein.

Section 10.07    Governing Law; Jurisdiction. Any disputes relating to, arising
out of or resulting from this Agreement, including to its execution,
performance, or enforcement, shall be governed by, and construed in accordance
with, the Laws of the State of Delaware, regardless of the Laws that might
otherwise govern under applicable principles of conflicts of Laws thereof. Each
Party irrevocably consents to the exclusive jurisdiction, forum and venue of the
Delaware Court of Chancery (and if the Delaware Court of Chancery shall be
unavailable, any Delaware State court or the federal court sitting in the State
of Delaware) over any and all claims, disputes, controversies or disagreements
between the Parties or any of their respective Affiliates, successors and
assigns under or related to this Agreement or any of the transactions
contemplated hereby, including their execution, performance or enforcement,
whether in contract, tort or otherwise. Each of the Parties hereby agrees that
it shall not assert and shall hereby waive any claim or right or defense that it
is not subject to the jurisdiction of such courts, that the venue is improper,
that the forum is inconvenient or any similar objection, claim or argument. Each
Party agrees that a final judgment in any legal proceeding resolved in
accordance with Article IX this Section 10.07, Section 10.08 and Section 10.09
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by applicable Law.

Section 10.08    WAIVER OF JURY TRIAL. EACH PARTY HEREBY WAIVES ITS RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION RELATING TO, ARISING OUT OF OR
RESULTING FROM THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY INCLUDING,
WITHOUT LIMITATION, THEIR EXECUTION, PERFORMANCE OR ENFORCEMENT, WHETHER IN
CONTRACT, TORT OR OTHERWISE. THE SCOPE OF THIS WAIVER IS INTENDED TO BE
ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING, WITHOUT LIMITATION,
CONTRACT CLAIMS, TORT CLAIMS (INCLUDING NEGLIGENCE), BREACH OF DUTY CLAIMS AND
ALL OTHER COMMON LAW AND STATUTORY CLAIMS. THIS SECTION HAS BEEN FULLY DISCUSSED
BY

 

28



--------------------------------------------------------------------------------

EACH OF THE PARTIES AND THESE PROVISIONS WILL NOT BE SUBJECT TO ANY EXCEPTIONS.

Section 10.09    Specific Performance. Subject to Article IX, in the event of
any actual or threatened default in, or breach of, any of the terms, conditions
and provisions of this Agreement, the affected Party shall have the right to
specific performance and injunctive or other equitable relief of its rights
under this Agreement, in addition to any and all other rights and remedies at
Law or in equity, and all such rights and remedies shall be cumulative. The
other Party shall not oppose the granting of such relief on the basis that money
damages are an adequate remedy. The Parties agree that the remedies at Law for
any breach or threatened breach hereof, including monetary damages, are
inadequate compensation for any loss and that any defense in any action for
specific performance that a remedy at Law would be adequate is waived. Any
requirements for the securing or posting of any bond with such remedy are
waived.

Section 10.10    Assignability. Neither this Agreement nor any of the rights,
interests or obligations under this Agreement shall be assigned, in whole or in
part, by operation of Law or otherwise by either Party without the prior written
consent of the other Party, except that each Party may assign any and all of its
rights under this Agreement to one or more of its wholly owned Subsidiaries. Any
purported assignment without such consent shall be void. Subject to the
preceding sentences, this Agreement will be binding upon, inure to the benefit
of, and be enforceable by, the Parties and their respective successors and
assigns. Notwithstanding the foregoing, either Party may assign this Agreement
without prior written consent in connection with (a) a merger transaction in
which such Party is not the surviving entity and the surviving entity acquires
or assumes all or substantially all of such Party’s Assets, or (b) the sale of
all or substantially all of such Party’s Assets; provided, however, that the
assignee or successor-in-interest expressly assumes in writing all of the
obligations of the assigning Party under this Agreement, and the assigning Party
provides written notice and evidence of such assignment, assumption or
succession to the non-assigning Party. No assignment permitted by this
Section 10.10 shall release the assigning Party from liability for the full
performance of its obligations under this Agreement. Nothing in this
Section 10.10 shall affect or impair a Service Provider’s ability to delegate
any or all of its obligations under this Agreement to one or more Affiliates or
Sub-Contractors pursuant to Section 2.01(e).

Section 10.11    Third-Party Beneficiaries. Except for the indemnification
rights under this Agreement of any Nuance Indemnitee or SpinCo Indemnitee in
his, her or its respective capacities as such, (a) the provisions of this
Agreement are solely for the benefit of the Parties hereto and are not intended
to confer upon any Person except the Parties hereto any rights or remedies
hereunder and (b) there are no third-party beneficiaries of this Agreement and
this Agreement shall not provide any third person with any remedy, claim,
liability, reimbursement, cause of action or other right in excess of those
existing without reference to this Agreement.

Section 10.12    Notices. All notices or other communications under this
Agreement shall be in writing and shall be provided in the manner set forth in
the Separation Agreement.

Section 10.13    Severability. If any provision of this Agreement or the
application thereof to any Person or circumstance is determined by a court of
competent jurisdiction to be

 

29



--------------------------------------------------------------------------------

invalid, void or unenforceable, the remaining provisions hereof, or the
application of such provision to Persons or circumstances or in jurisdictions
other than those as to which it has been held invalid or unenforceable, shall
remain in full force and effect and shall in no way be affected, impaired or
invalidated thereby, so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to either Party. Upon any such determination, any such provision, to the
extent determined to be invalid, void or unenforceable, shall be deemed replaced
by a provision that such court determines is valid and enforceable and that
comes closest to expressing the intention of the invalid, void or unenforceable
provision.

Section 10.14    Headings. The article, section and paragraph headings contained
in this Agreement are for reference purposes only and shall not affect in any
way the meaning or interpretation of this Agreement.

Section 10.15    Waivers of Default. No failure or delay of any Party (or the
applicable member of its Group) in exercising any right or remedy under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such right or power, or any course of conduct, preclude any
other or further exercise thereof or the exercise of any other right or power.
Waiver by any Party of any default by the other Party of any provision of this
Agreement shall not be deemed a waiver by the waiving Party of any subsequent or
other default.

Section 10.16    Amendments. No provisions of this Agreement shall be deemed
waived, amended, supplemented or modified by any Party, unless such waiver,
amendment, supplement or modification is in writing and signed by the authorized
representative of each Party.

Section 10.17    Interpretation. The rules of interpretation set forth in
Section 12.17 of the Separation Agreement are incorporated by reference into
this Agreement, mutatis mutandis.

 

30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

NUANCE COMMUNICATIONS, INC.

By:  

/s/ Wendy Cassity

Name:   Wendy Cassity Title:   Executive Vice President and Chief Legal Officer

CERENCE OPERATING COMPANY

By:  

/s/ Leanne Fitzgerald

Name:   Leanne Fitzgerald Title:   Vice President and Secretary